DAUKSCH, Judge.
This is an appeal from convictions of escape and other crimes.
Because appellant pleaded guilty to the charges he is not entitled to appeal the convictions. Robinson v. State, 373 So.2d 898 (Fla.1979); Byrd v. State, 419 So.2d 725 (Fla. 5th DCA 1979).
We know the trial judge “permitted” appellant to plead guilty and reserve the “right” to appeal earlier rulings of the court but that error on the part of appellant’s trial counsel and the trial judge cannot operate to invalidate the clear meaning of the statute, 924.06(3) Florida Statutes, and the case law. Robinson v. State, supra, and Byrd v. State, supra. Perhaps proper grounds for collateral relief exist but that is not for us to decide until the trial court is given the first opportunity to rule.
Appeal dismissed.
SHARP and COWART, JJ., concur.